Title: To George Washington from Major General Arthur St. Clair, 3 June 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          Pompton [N.J.] June 3d 1779 one oClock P.M.
        
        This Moment Mr Smith the Bearer of this arrived at my Quarters with a Letter to your Excellency from Colonell Hay which I opened as I wanted exceedingly Intelligence from the River. I find nothing in it that should induce me to alter the Design I had formed to move from this Ground to Night towards New Windsor, leaving my Artillery and Baggage, and Tents standing, of which I should have informed your Excellency before it was executed. The Possession of the Point Colonell Hay mentions as of absolute Necessity to the Ennemy in their Operations up the River, but without your Orders I should not attempt

to dislodge them; besides I believe they would be very well pleased to see us waste our Strength against a place that must cease to be of any Consequence the Moment they fail in the Object to which it leads.
        I propose to take the Route by Ring Wood to Chester, and have sent forward to desire that Provisions may meet us at that Place, as we have none but for this Day.
        The Waggon Horses of my Division might help to bring the Army forward, and they would be as well upon the Road if, halting to pasture them at proper Intervals is attended to, as being idle here, where the Pasturage is far from being good and no forage. I Am Sir Your Excellencys most obedient Servant
        
          Ar. St Clair
        
      